Case 1:18-cr-00693-RMB Document 297 Filed 05/03/21 Page 1of1

Vinson &célkins

Mike Dry mdry@velaw.com
Tel +1.202.639.6525 Fax +1.202.879,8865

May 3, 2021

Via ECF

The Honorable Richard M. Berman
United States District Judge
Southern District of New York

500 Pearl Street

New York, New York 10007

Re: United States v. Joachim Alexander von der Goltz, 18 Cr. 693 (RMB)
Dear Judge Berman:
We respectfully submit this letter on behalf of our client Joachim Alexander von der Goltz.

First, Alex very much appreciates the Court’s approval of his travel this upcoming summer to
Guatemala to visit his maternal family and his wife’s family. Second, as Alex represented to the Court
during the supervised release hearing on April 8, 2021, he is currently employed as a private equity
investment advisor at Bulltick, LLC., a financial services firm based in Miami, Florida. Alex is responsible
for identifying companies in the United States and Latin America for investment by Bulltick’s Private
Equity Investment Portfolio (“Portfolio”). The Portfolio’s formation is nearing completion, and
accordingly, Alex expects that he will be required to travel internationally in support of his work later this
month.

In accordance with the Court’s approval of Alex’s personal travel to Guatemala this summer, and
Alex’s need to travel soon internationally for business, we respectfully request, first, that the Court
supplement Alex’s special conditions of release to allow Alex to travel internationally with a week’s notice
and approval by his probation officer without additional Court approval, and second, that the Court
authorize Pretrial Services to release and return Alex’s passports to him.

Ifthe Court has any questions or concerns regarding the above, the undersigned is available for a
teleconference at the Court’s convenience.
Respectfully submitted,

“ppl

Michael S. Dry

CC: AUSA Thane Rehn

Vinson & Elkins LLP Attorneys at Law 2200 Pennsylvania Avenue NW, Suite 500 West
Austin Dallas Dubai Houston London Los Angeles New York Washington, DC 20037-1701
Richmond Riyadh San Francisco Tokyo Washington Tel +1.202.639.6500 Fax +1.202.639.6604 velaw.com
